Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT Caribbean Pacific Marketing, Inc. 2orporate Boulevard #131 Boca Raton, Florida 33431 I hereby consent to the use as a part of the this Registration Statement of report dated April 11, 2012, relating to the financial statements of Caribbean Pacific Marketing, Inc., which is contained in that Form S-1/A. I also consent to the reference to us under the caption "Experts" in the Form S-1/A. /s/ Harris F. Rattray, CPA Harris F. Rattray, CPA Pembroke Pines, FL Dated: June 18, 2012
